DocuSign Envelope ID: E3FDC56F-17A7-49F3-8445-0C4A65EAB65C
                         Case 1:21-cv-07463-RA Document 7 Filed 09/09/21 Page 1 of 2




                                                             DR. MORAN CERF
                                        09/08/2021




             x                   Defendants Attorney- Isaac B. Zaur, Clarick Gueron Reisbaum LLP




                 09/08/2021

                                                                   TRISHA PARAVAS, PLAINTIFF (PRO SE)



                                                                  PO BOX 7415, NEW YORK, NY 10116




     Defendant DR.MORAN CERF's Attorney- Isaac B. Zaur, from Clarick Gueron Reisbaum LLP
     Agreed to accept service on behalf of defendant with consent to time extension
     to respond by 10/15/2021.
9/9/2021                    Case 1:21-cv-07463-RA Document
                                                      Workspace7Webmail
                                                                  Filed     09/09/21 Page 2 of 2
                                                                        :: Print

  Print | Close Window

   Subject: RE: [EXTERNAL] Proof of Service Attached- Pls sign & return
     From: Isaac Zaur <izaur@cgr-law.com>
       Date: Wed, Sep 08, 2021 3:53 pm
         To: Trish Paravas <trish.paravas@fw-investors.com>
           Cc: Nicole Gueron <ngueron@cgr-law.com>

   Ms. Paravas,

   October 15 will work. We accept service on that basis and will inform the court that you consent to making
   our response due on that date.

   Isaac



   From: Trish Paravas <trish.paravas@fw-investors.com>
   Sent: Wednesday, September 8, 2021 2:33 PM
   To: Isaac Zaur <izaur@cgr-law.com>
   Cc: Nicole Gueron <ngueron@cgr-law.com>; Moran <moran@morancerf.com>
   Subject: RE: [EXTERNAL] Proof of Service Attached- Pls sign & return


   Issac,


   In response to your email regarding acceptance of service I believe an additional 1 month of
   extension is unreasonable based on the fact you are already intimately involved in this matter for
   last 5 months. However, as a professional courtesy I shall grant you two weeks of extension i.e Oct
   15, 2021; otherwise I shall serve Dr. Cerf by any means possible. Please be advised accordingly.

   Sincerely,
   Trish Paravas | Managing Director |
   5 Penn Plaza | New York, NY 10001

   The information contained in this E-mail message is privileged, confidential, and may be protected from disclosure; please be aware that any other
   use, forwarding, printing, copying, disclosure or dissemination of this communication may be subject to legal restriction or sanction. If you think that
   you have received this E-mail message in error, please reply to the sender.



       -------- Original Message --------
       Subject: RE: [EXTERNAL] Proof of Service Attached- Pls sign & return
       From: Isaac Zaur <izaur@cgr-law.com>
       Date: Wed, September 08, 2021 1:32 pm
       To: Trish Paravas <trish.paravas@fw-investors.com>
       Cc: Nicole Gueron <ngueron@cgr-law.com>

       Ms. Paravas,

       We did not yet agree to accept service. As shown in my email immediately
       below your own, I specifically wrote to you that we would consider your
       request. Assuming you intend to continue to represent yourself in this matter, I
       would ask you to be more careful in how you characterize our interactions.

       Our proposal is that we will agree to accept service in exchange for a customary
       extension of time to respond to the complaint. We would ask for thirty days’
https://email18.godaddy.com/view_print_multi.php?uidArray=16521|INBOX&aEmlPart=0                                                                              1/4
